POAGE BANKSHARES, INC. 1500 Carter Avenue Ashland, Kentucky 41101 May 16, 2011 Via Facsimile and Edgar (202) 772-9216 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Poage Bankshares, Inc. Registration Statement on Form S-1 (Registration No. 333-172192) Withdrawal of Request for Acceleration of Effectiveness Ladies and Gentlemen: Poage Bankshares, Inc., a Maryland corporation (the “Company”), hereby withdraws our request for acceleration of the effective date of the above-referenced Registration Statement, as amended, as filed with the Securities and Exchange Commission on May 13, 2011. Very truly yours, /s/ Darryl E. Akers Darryl E. Akers Vice Chairman, Co-President, Co-Chief Executive Officer and Chief Financial Officer (Duly Authorized Representative)
